Citation Nr: 1212993	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  10-42 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the Veteran's March 2003 VA Form 9 (substantive appeal) was timely filed on the issue of service connection for an asbestos-related lung disorder.

2.  Entitlement to an earlier effective date than April 3, 2007, for a grant of service connection for an asbestos-related lung disorder.

3.  Entitlement to an initial compensable rating prior to March 8, 2010, and to an initial rating greater than 10 percent prior to March 7, 2011, and greater than 30 percent thereafter, for an asbestos-related lung disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1947 to November 1956 and from April 1957 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted the Veteran's claim of service connection for an asbestos-related lung disorder and assigned a zero percent rating effective April 3, 2007.  The Veteran disagreed with this decision in April 2010, seeking a higher initial rating for his service-connected asbestos-related lung disorder and an effective date earlier than April 3, 2007, for a grant of service connection for this disability.

In August 2010, the RO assigned a higher initial 10 percent rating effective March 8, 2010, for the Veteran's service-connected asbestos-related lung disorder.  In November 2011, the RO assigned a higher initial 30 percent rating effective March 7, 2011, for the Veteran's service-connected asbestos-related lung disorder.  Because the initial ratings assigned to the Veteran's service-connected asbestos-related lung disorder are not the maximum ratings available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of whether there was clear and unmistakable error (CUE) in an April 11, 2001, rating decision, which denied the Veteran's claim of service connection for an asbestos-related lung disorder, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the Veteran's CUE claim and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, as is explained below in greater detail, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the issues of whether the Veteran's March 2003 VA Form 9 (substantive appeal) was timely filed on the issue of service connection for an asbestos-related lung disorder, entitlement to an earlier effective date than April 3, 2007, for a grant of service connection for an asbestos-related lung disorder, entitlement to a higher initial rating for service-connected asbestos-related lung disorder, and entitlement to a TDIU can be adjudicated.  

With respect to the issue of whether the Veteran's March 2003 VA Form 9 (substantive appeal) was timely filed on the issue of service connection for an asbestos-related lung disorder, the Board notes that, in a rating decision dated on March 9, 2001, and issued to the Veteran and his service representative on April 11, 2001, the RO denied, in pertinent part, his claim of service connection for an asbestos-related lung disorder (which was characterized as asbestosis as a result of asbestos exposure).  The Veteran disagreed with this decision in statements on a VA Form 21-4138 dated on April 30, 2001, and date-stamped as received by the RO on May 7, 2001.  An RO hearing was held on this claim in July 2001.  The RO issued a Statement of the Case (SOC) to the Veteran and his service representative on this claim on December 13, 2002.  The Veteran submitted a VA Form 9 (substantive appeal) which was dated on March 18, 2003, and date-stamped as received by the RO on March 27, 2003, in which he appealed the denial of service connection for an asbestos-related lung disorder.

In a letter dated on February 23, 2004, the RO informed the Veteran that, because the appeal period for the denial of his service connection claim for an asbestos-related lung disorder had expired, his March 2003 VA Form 9 had not been accepted as a timely filed substantive appeal with respect to this claim.  

The Veteran responded in statements on a VA Form 21-4138 dated on March 8, 2004.  He contended on this form that his substantive appeal for service connection for an asbestos-related lung disorder had been timely filed and it was his intent to file an appeal of the denial of his service connection claim for an asbestos-related lung disorder.  He also contended that he had met with his service representative in January 2004 to discuss his appeal and, if his representative had worked with him on filing a substantive appeal at that time, it would have been considered timely filed by VA.  The Veteran further contended that his March 2004 VA Form 21-4138 should be considered a Notice of Disagreement (NOD) "with your decision to deny acceptance of my appeal because it was not timely filed.  Please send it to a Decision Review Officer for review and if you still deny accepting it as timely filed, send me a statement of the case so that I may appeal."

The Board observes that, to date, the RO has not responded to the Veteran's March 2004 NOD with respect to whether his March 2003 VA Form 9 was timely filed on the issue of service connection for an asbestos-related lung disorder.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Accordingly, on remand, the RO should issue an SOC on the issue of whether the Veteran's March 2003 VA Form 9 was timely filed.

The Board also observes that, as adjudication of the issue of whether the Veteran's March 2003 VA Form 9 was timely filed on the issue of service connection for an asbestos-related lung disorder likely will affect adjudication of his earlier effective date claim for a grant of service connection for an asbestos-related lung disorder and his higher initial rating claim for an asbestos-related lung disorder, all of these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  The Board notes in this regard that the RO subsequently granted service connection for an asbestos-related lung disorder effective April 3, 2007, in the currently appealed November 2009 rating decision.  Given the foregoing, the Board finds that adjudication of the Veteran's earlier effective date claim for a grant of service connection for an asbestos-related lung disorder and his higher initial rating claim for an asbestos-related lung disorder must be deferred pending adjudication of the issue of whether his March 2003 VA Form 9 was timely filed on the issue of service connection for an asbestos-related lung disorder.

With respect to the Veteran's TDIU claim, the Board notes that, in a November 2011 rating decision, the RO denied this claim.  The RO also issued a Supplemental Statement of the Case (SSOC) to the Veteran and his service representative in November 2011 in which it adjudicated the issue of entitlement to a TDIU as part of the Veteran's higher initial rating claim for an asbestos-related lung disorder.  It is not clear why the RO treated the Veteran's TDIU claim both as a separate claim for VA disability compensation in the November 2011 rating decision and as part of a higher initial rating claim for an asbestos-related lung disorder in the November 2011 SSOC.  It is clear from a review of the record that the Veteran filed a separate TDIU claim on a VA Form 21-526b dated on September 29, 2010, and date-stamped as received by the RO on September 30, 2010.  The Veteran stated on this form that he was entitled to TDIU because of his service-connected asbestos-related lung disorder, bilateral hearing loss, and tinnitus.  There is a post-it note attached to this form in which RO personnel wrote "ISSUES NOT ON APPEAL."

In statements on a VA Form 21-4138 date-stamped as received by the RO on December 1, 2011, the Veteran requested that his appeal for TDIU continue.  The Board interprets the Veteran's December 2011 statements as a disagreement with the November 2011 rating decision which denied his TDIU claim.  As noted above, where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon, 12 Vet. App. at 240-241.  Thus, on remand, the RO/AMC should issue an SOC on the Veteran's TDIU claim.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  The Board notes in this regard that, in a March 2012 letter, Scott Clay, M.D., stated that the Veteran recently had been admitted to hospice care "secondary to having a terminal condition" and was not expected to live more than 6 months.  The Board finds that, because the Veteran currently is in hospice care, the RO/AMC should confirm his current mailing address and request that he provide updated medical records release forms for any VA and private treatment records not already associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. After confirming the Veteran's current mailing address of record, issue an SOC to the Veteran and his service representative on the issue of whether the Veteran's March 2003 VA Form 9 (substantive appeal) was timely filed on the issue of service connection for an asbestos-related lung disorder.  A copy of any SOC issued should be included in the claims file.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

2.  Issue an SOC to the Veteran and his service representative on the issue of entitlement to a TDIU.  A copy of any SOC issued should be included in the claims file.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

3.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for an asbestos-related lung disorder since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

